                  Case 1-15-44128-jmm                    Doc 22-2      Filed 04/21/21      Entered 04/22/21 09:23:14


 Information to identify the case:

 Debtor 1:
                       Harold Tischler                                          Social Security number or ITIN:   xxx−xx−4422
                                                                                EIN: _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

 Debtor 2:                                                                      Social Security number or ITIN: _ _ _ _
                       First Name   Middle Name   Last Name
 (Spouse, if filing)                                                            EIN: _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court:        Eastern District of New York            Date case filed for chapter:        7     9/8/15

 Case number:           1−15−44128−jmm


                        NOTICE OF REOPENING CASE AND DISCOVERY OF ASSETS
NOTICE IS HEREBY GIVEN THAT:

The above captioned case was reopened by order of the court dated April 21, 2021.

It appeared from the schedules when this case was originally filed there were no assets from which dividends could
be paid to creditors. It appears now that the payment of a dividend may be possible.

Creditors must now file claims in order to share in any distribution from the estate. Creditors who had previously
filed a claim in this case MUST file a new claim. Claims must be filed with the Clerk's Office at the location given
below:

UNITED STATES BANKRUPTCY COURT
 271−C Cadman Plaza East, Suite
 1595
 Brooklyn, NY 11201−1800

Claims must be filed on or before July 20, 2021

A Proof of Claim form, "Official Form 410", can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any Bankruptcy Clerk's Office. If you
are an ECF account holder, proofs of claim may be filed over the Internet. If you are not a current ECF account
holder, you may file a proof of claim by going to the Court's website at
http://www.nyeb.uscourts.gov/electronic−filing−proof−claim−epoc and select File a Claim (ePOC). This application
does not require a login and password. You can also file a proof of claim by CD−ROM/DVD or flash drive and mail
it to the address stated above.


 Dated: April 22, 2021


                                                                            For the Court, Robert A. Gavin, Jr., Clerk of Court




BLnreopPOC.jsp [Reopen Case and Discovery of Assets Rev 02/01/17]
